NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 9, 2021 have been received and considered by Examiner.

WITHDRAWN OBJECTIONS
The objections to claims 14-22 have been withdrawn due to Applicant’s amendments in claims 14-22 in the Amendment filed February 9, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claim 15 has been withdrawn due to Applicant’s amendments in claim 15 in the Amendment filed February 9, 2021. 

Allowable Subject Matter
Claims 14-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782